CREDIT AGREEMENT Dated as of March 10, Among ORBIT INTERNATIONAL CORP., BEHLMAN ELECTRONICS, INC., TULIP DEVELOPMENT LABORATORY, INC., AND INTEGRATED CONSULTING SERVICES, INC. D/B/A INTEGRATED COMBAT SYSTEMS, as Borrowers, and CAPITAL ONE, N.A., as Bank CREDIT AGREEMENT dated as of March 10, 2010 among Orbit International Corp., Behlman Electronics, Inc., Tulip Development Laboratory, Inc. and Integrated Consulting Services, Inc. d/b/a Integrated Combat Systems (each a “Borrower” and collectively, the “Borrowers”), and Capital One, N.A. (“Bank”). The parties to this Agreement hereby agree as follows: ARTICLE I - DEFINITIONS, ACCOUNTING TERMS, ETC. Section 1.01. Defined Terms. As used in this Agreement, the following terms have the following meanings (terms defined in the singular to have the same meaning when used in the plural and vice versa): “Account” means any right to payment for goods sold or leased or for services rendered, regardless of how such right is evidenced and whether or not it has been earned by performance, whether secured or unsecured, now existing or hereafter arising, and the proceeds thereof. “Account
